UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1200


TREADWELL ORIGINAL DRIFTERS, LLC,

                Plaintiff – Appellant,

          v.

ORIGINAL DRIFTERS, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00580-LO-TCB)


Submitted:   February 17, 2017            Decided:   February 24, 2017


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cindy D. Salvo, THE SALVO LAW FIRM, P.C., West Caldwell, New
Jersey, for Appellant. James M. Slattery, BIRCH, STEWART,
KOLASCH & BIRCH, LLP, Falls Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Treadwell     Original    Drifters,     LLC,    appeals    the     district

court’s    order      granting    Original     Drifters,    Inc.’s    motion     for

summary judgment.         We have reviewed the parties’ briefs and the

joint appendix and conclude that the district court did not err

in applying the doctrine of collateral estoppel.                     Accordingly,

we   affirm     for     the   reasons    stated    by   the    district     court.

Treadwell Original Drifters, LLC v. Original Drifters, Inc., No.

1:15-cv-00580-LO-TCB (E.D. Va. filed Jan. 28, 2016 & entered

Jan. 29, 2016).           We dispense with oral argument because the

facts    and   legal    contentions      are   adequately     presented     in   the

materials      before    this    court   and   argument    would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                          2